MCFADDEN, Judge,
dissenting.
I respectfully dissent and join fully in Presiding Judge Barnes’s dissenting opinion. I write separately to set out my view that Kent is personally liable under the terms of the rules governing the State Bar’s fee arbitration program, which were promulgated by the Supreme Court of Georgia.
He has since been disbarred, but at the time of the subject proceedings Kent was a lawyer. “Lawyers practicing in a professional corporation still owe a duty to clients and remain personally liable to them for acts of professional negligence.” Henderson v. HSI Financial Svcs., 266 Ga. 844, 845 (1) (471 SE2d 885) (1996).
*118Decided November 30, 2012
Jeffrey B. Kent, pro se.
Sutherland, Asbill & Brennan, Judith A. OBrien, Lee A. Peifer, for appellee.
As a member of the State Bar of Georgia, Kent was subject to its rules governing the practice of law and the conduct of lawyers. Those rules have been promulgated by our Supreme Court after consultation with the State Bar and reflect an intent to bind individual lawyers.
Where the dispute is between a lawyer and client, those rules provide — even if “the respondent lawyer refuses to be bound” — that “the award rendered will be considered as prima facie evidence of the fairness of the award and the burden of proof shall shift to the lawyer to prove otherwise.” State Bar Rule 6-502. Here, Kent agreed to be bound. So, upon a showing that he refused to pay the award, the superior court was authorized and required to enter judgment on it. State Bar Rule 6-501.
That judgment was properly entered against Kent personally. It is true that State Bar Rule 6-501 speaks of the “parties.” But the arbitration rules speak of “parties” when referring to both lawyer and client and of the “lawyer” when speaking of the lawyer. State Bar Rules 6-201 (h) (2), 6-402, 6-501, 6-502. Under the State Bar’s rules, “ ‘Lawyer,’ denotes a person authorized by the Supreme Court of Georgia or its Rules to practice law in the State of Georgia....” State Bar Rule 1.0 (j). Although now stripped of that authority, Kent remains, under the terms of those rules, bound by his agreement and personally liable.